Citation Nr: 0329283	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  98-07 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for impaired vision.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a foot disorder.  


WITNESS AT HEARING ON APPEAL


Appellant and C.C.

ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from September 1943 to 
November 1945. 

This matter comes before the Board of Veteran's Appeals  
(Board) on appeal from a November 1997 rating decision by the  
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the veteran's 
application to reopen claims of service connection for 
impaired vision and a foot disorder.  The veteran perfected a 
timely appeal of this determination to the Board.

In April 1999, the veteran and C.C. testified at a hearing 
conducted before the undersigned Veterans Law Judge (formerly 
known as a Member of the Board) at the local VA office.  
Thereafter, when this matter was previously before the Board 
in June 1999, it was remanded for further development and 
adjudication.  Because the RO has confirmed and continued its 
denials of the veteran's reopening petitions, this matter has 
been returned to the Board for further appellate 
consideration.

As a preliminary matter, the Board reiterates what it 
indicated in introduction to the June 1999 remand, which is 
that the veteran raised the claim of service connection for 
shaking of the hands due to shell shock in a February 1998 
letter and a March 1998 VA Form 9.  Because VA had not 
considered the veteran's claim, the Board referred the issue 
of service connection to the RO for appropriate action.  
Although a December 2002 RO deferred rating action reflects 
that the RO concluded that the veteran had asserted a claim 
of service connection for post-traumatic stress disorder 
(PTSD), to date no action has been taken with respect to this 
claim.  While this case is on remand status, the Board finds 
that the RO must comply with the Board's June 1999 directive.  
See Stegall v. West, 11 Vet. App. 268 (1998).

In addition, with respect to the veteran's application to 
reopen a claim of service connection for a "foot disorder," 
in the body of the remand, the Board observed that the RO 
originally denied service connection for a foot condition in 
October 1979 on the bases that his bilateral pes planus pre-
existed military service and was not aggravated by service.  
The veteran was notified of the adverse decision in November 
1979 but did not appeal, and thus the decision became final.  
The Board further explained, however, veteran was seeking 
service connection for a foot condition, not to include pes 
planus.  Citing Ashford v. Brown, 10 Vet. App. 120, 123 
(1997), the Board observed that despite the nomenclature then 
attributed to the claim by the RO in its November 1979 
decision, the veteran's foot condition characterized as 
chaffing, blistering, wet, bleeding feet, was not the same 
disability described as pes planus (foot condition) for which  
service connection was denied, and that it was a different 
condition, i.e., finality did not attach.  In a May 2003 
rating action that was issued as part of the Supplemental 
Statement of the Case dated that same month, however, the RO 
denied this aspect of the claim as part of its determination 
that new and material evidence had not been submitted.  In 
light of the foregoing, this matter is again referred to the 
RO for appropriate action.  Stegall.


REMAND

As a preliminary matter, the Board notes that during the 
course of this lengthy appeal, which has been pending since 
December 1996, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted in November 2000.  This liberalizing law is 
applicable to the appellant's claim because it is pending 
before VA.  See Bernklau v. Principi, 291 F.3d 795, 806 (Fed. 
Cir. 2002).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 66 
Fed. Reg. 45620 (to be codified at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

Again, the Board remanded this matter in June 1999 for 
further development and adjudication.  The RO's November 2002 
and April 2003 letters to the veteran, as well as its May 
2003 rating decision, a copy of which was included in the 
Supplemental Statement of the Case dated that same month, 
essentially complied with the dictates of the remand; 
however, neither the veteran nor his representative were 
notified of the veteran of the specific type of evidence 
needed to substantiate his claims as well as what evidence 
the appellant needed to submit and what evidence VA would try 
to obtain.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
points out that the claims folder was returned to the Board 
in October 2003, almost three years after the VCAA was 
enacted.  The Board finds that the RO should inform the 
veteran and his representative of the VCAA and its 
notification provisions and their applicability to his 
appeal.  Accordingly, this case must be remanded.  

The Board also notes that in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Federal Circuit came to a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response; here, in a November 2002 and April 
2003 letters, as well as in an April 2003 telephone 
conversation that was the subject of a Report of Contact 
dated that same month, the RO advised the veteran that had to 
submit evidence in support of his claim within thirty dates 
of the dates of those letters.  Therefore, because this case 
is being remanded for additional development, on remand, the 
RO must take this opportunity to inform the veteran that he 
has a full year is allowed to respond to a VCAA notice.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's applications 
to reopen claims of service connection 
for impaired vision and pes planus.  The 
letter should also specifically inform 
the veteran and his representative of 
which portion of the evidence is to be 
provided by the claimant and which part, 
if any, the RO will attempt to obtain on 
his behalf.  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

3.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for impaired 
vision and foot problems.  This should 
specifically include records of his 
private care at Kaiser, dated since July 
2002; and at the Los Angeles, California, 
VA Medical Center, dated since September 
2002.  The aid of the veteran in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review these 
claims.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


